Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 07 January 2022, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 U.S. Patent No. 11,227,454.
Regarding instant claim 1, claim 1 of the ‘454 Patent discloses the limitations of instant claim 1 (software application for a user device, smart lock and server) along with additional limitations.  Therefore, instant claim 1 is broader that claim 1 of the ‘454 Patent.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").    Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omitted the additional elements, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claims 2-20 correspond as listed in the following table.
SN		PN
17570441	11227454
1		1
2		2
3		3
4		4
5		5
6		6
7		7
8		8
9		9
10		10
11		11
12		12
13		13
14		14
15		15
16		16
17		17
18		18
19		19
20		20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt (US 2012/0280783) and Scalisi (US 2015/0371469).
Regarding claim 1, Gerhardt discloses a lock system (systems and methods for controlling lock by computer/web in title, abstract, par 0003, 0007, 0039-0040(, comprising:
 a software application for a user device (software application for user portable/mobile device (smartphone 100) in abstract, para 0003, 0008, 0053-0054, 0065, 0099-0100, 0122, 0142, 0156, 0169, 0183, 0191);
 a lock configured to electronically lock and unlock a door (computer/web controlled lock 102/1300 that can lock and unlock the door in figs 3, 7, abstract, para 0008, 0039, 0053-0054, 0065, 0070, 0084, 0122); and
 a server (web server 400 and/or lock server 403) that:
communicates with the lock via the internet (the web and/or lock server communicate(s) via internet/web to the lock in abstract, para 0042, 0044, 0049, 0053-0054, 0121, 0170, 0173, 0178, 0186-0187); and
outputs a command to the lock, in response to an instruction received from the software application of the user device via the internet, that causes the lock to lock or unlock the door (the web and/or lock server issues/relays commands to cause the lock to lock/unlock in response to requests/instructions from the software application in para 0042, 0044, 0049, 0053-0054, 0121, 0170, 0173, 0178, 0186-0187).
Gerhardt does not expressly call the lock a smart lock, but such is suggested by the lock being controlled by computer, internet and/or smartphone.
Scalisi discloses an analogous art lock system called a smart lock system (title, abstract) with smartphone control of a smart door lock (fig 1, fig 24) that may be Apigy Lockitron, August Smart Lock or other type of lock (par 0088).  The lock includes doorbell/ring button with motion sensor 1100 and camera 1072 for visitor detection and identification (fig 24, para 0093, 0214) including communication of visitor picture via internet and server to be displayed by the remote computing device for visitor detection and identification (para 0035-0037, 0086, 0106. 0119, 0123, 0182, 0184, 0194, 0202) and notification (para 0086, 0092, 0130-0138, 0200).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Gerhardt the lock being a smart lock in view of Scalisi disclosing that a smartphone controlled lock is called a smart lock such as an Apigy lock and the Gerhardt reference is assigned to Apigy.
Regarding claim 2, Gerhard discloses, wherein the software application is further configured to cause the user device to wirelessly and directly transmit an instruction to the lock that causes the lock to electronically lock or unlock the door (mobile software application send radio requests/commands directly to the locking system in fig 26, par 0062, 0105, 0107, 0109, 0114, 0141, 0156, 0180).
Regarding claim 3, Gerhardt discloses the application causing the user device to communicate requests/instructions by radio to the server or directly to the lock (para 0062, 0073, 0080, 0111-0112, 0128, 0141, 0152, 0155, 0158, 0180).  The term “simultaneous” is not expressly stated, but is suggested by different communication channels for multi-factor authorizing in para 0055-0056.
Regarding claims 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the software application is configured to cause the user device to simultaneously output both the instruction to the server via the internet and the direct wireless instruction to the smart lock in view of Gerhardt disclosing server and direct wireless communication with different communication channels for multi-factor authorizing and/or Scalisi disclosing wireless communication 230 including direct and server communication including Wi-Fi, cellular, Internet, Bluetooth, etc. in para 0099 shown simultaneously in fig 1.  
Regarding claim 4, Gerhardt discloses, wherein the software application is further configured to cause the user device to automatically, wirelessly, and directly transmit an instruction to the smart lock that causes the smart lock to unlock the door in response to a determination that the user device is within a predefined geofenced region around the smart lock (application automatically send radio request direct to lock in response to geo-fence/ proximity in para 0105.  See also para 0017, 0089, 0120, 0135, 0171-0172, 0183).
Regarding claim 5, Gerhardt discloses, wherein: 
the smart lock comprises a keypad (keypad in para 0093, 0122, 0187); and
 the smart lock is configured to electronically unlock a door in response to a determination that a user has input a preset digital key via the keypad (command unlock in response to pin code entry on keypad in 0093, 0122-0123, 0187).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: 
 the software application provides functionality for a user to specify the preset digital key;
 the user device uploads the preset digital key specified by the user to the server;
 the server outputs the preset digital key specified by the user for transmittal to the smart lock via the internet; and
 the smart lock comprises a storage medium for storing the preset digital key specified by the user in view of Gerhard discloses software application allowing pin code/ password/ credential input, modification via the Internet/web (par 0008, 0068, 0106, 0122, 0126-0127, 0165-0187).  It would have been obvious to include storage at the lock in view of Gerhardt disclosing codes at the server or in local memory store (par 0072, 0087) with local storage allowing logic directly within the locking system for offline operation (par 0112) .  
Regarding claim 7, Gerhard discloses, wherein: 
the software application provides functionality for a user to establish a guest account with a preset guest digital key (invite guest with pin code in para 0008, 0126-0127); and
the lock is configured to electronically unlock the door in response to a determination that the preset guest digital key has been input via the keypad during a time period specified by the user via the software application (provide pin code with limited function in para 0122, the limits including time in para 0127, 0135).
Regarding claim 8, Gerhardt discloses lock including motions sensors or cameras to detect/authenticate users (para 0090-0097, 0187), but does not expressly disclose communicate images to the user device.  
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: 
 the smart lock comprises a camera configured to capture images;
 the smart lock transmits the images captured by the camera to the server via the internet; and
 the server transmits the images captured by the camera to the user device for display to the user via the software application in view of Gerhardt disclosing camera for authentication and in view of Scalisi disclosing the lock with a camera including communication of visitor picture via internet and server to be displayed by the remote computing device for visitor detection and identification.
Regarding claim 9, Gerhardt discloses doorbell for notification (para 0066, 0187), but not displaying images.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: 
 the smart lock further comprises a ring button;
 the smart lock outputs an instruction to the server to output a notification the user device in response to a determination that the ring button has been pressed;
 the server provides functionality for the user device to display the images captured by the camera via the software application in view of Gerhardt disclosing a doorbell and Scalisi disclosing a doorbell/ring button and camera including communication of visitor picture via internet and server to be displayed by the remote computing device for visitor detection and identification and notification.
Regarding claim 10, Gerhardt discloses lock including motions sensors or cameras to detect/authenticate users (para 0090-0097, 0187), but does not expressly disclose communicate images to the user device.  
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: 
 the smart lock further comprises a motion sensor;
 the smart lock transmits images captured by the camera to the server via the internet in response to motion detected by the motion sensor; and
 the server provides functionality for the user device to display the images captured by the camera via the software application in view of Gerhardt disclosing camera/ motion sensor for detection/ authentication and in view of Scalisi disclosing the lock with a camera and motion detector including communication of visitor picture via internet and server to be displayed by the remote computing device for visitor detection and identification.

Regarding claim 11, Gerhardt discloses a lock (system for controlling locking in title, abstract), comprising:
 a deadbolt latch configured to lock and unlock a door (bolt 301 to lock/unlock door in fig 3, para 0039, the bolt is a deadbolt in para 0007);
 a motor and a gear unit configured to extend and retract the deadbolt latch (motor and gearing to extend/retract the bolt to lock/unlock the door in fig 3, para 0039);
 a networking processing unit configured to communicate with a server via the internet (radio with NFC, WiFi, Bluetooth, cellular or other radio network connection in the lock communicating with server in fig 12-13, para 0007, 0039, 0055, 0178, 0187);
 an application processing unit configured to electronically control the motor to extend or retract the deadbolt latch (circuit to enable lock motor in para 0039) in response to a command received from the server via the internet, wherein the server outputs the command in response to an instruction received from a user device via the internet (the web server 400 and/or lock server 403 communicate(s) via internet/web to the lock in abstract, para 0042, 0044, 0049, 0053-0054, 0121, 0170, 0173, 0178, 0186-0187).
Gerhardt does not expressly call the lock a smart lock, but such is suggested by the lock being controlled by computer, internet and/or smartphone.  Gerhardt does not expressly refer to the lock circuit as “network processing unit” and “application processing unit”, but the lock includes processing of request and communicating to web service (fig 7, par 0072) and the disclosed lock system operations are implemented with processors including processing unit (CPU) accessible via network / interfaces (Internet / APIs) configured by software or special purpose circuit (FPGA or ASIC) as obvious modules/units to perform the disclosed operation or functions in para 0199-0207.
Scalisi discloses an analogous art lock system called a smart lock system (title, abstract) with smartphone control of a smart door lock (fig 1, fig 24) that may be Apigy Lockitron, August Smart Lock or other type of lock (par 0088).  The lock includes doorbell/ring button with motion sensor 1100 and camera 1072 for visitor detection and identification (fig 24, para 0093, 0214) including communication of visitor picture via internet and server to be displayed by the remote computing device for visitor detection and identification (para 0035-0037, 0086, 0106. 0119, 0123, 0182, 0184, 0194, 0202) and notification (para 0086, 0092, 0130-0138, 0200).  The lock includes an electrical control system to extend/retract a deadbolt in response to commands received from remote computing device (smartphone) received by a WiFi or Bluetooth network communication system (para 0166-0171).  Each of the disclosed processes, methods and algorithms may be embodied in code modules executed by one or more computer processors and/or application specific circuitry (para 0230-0231). 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Gerhardt the lock being a smart lock in view of Scalisi disclosing that a smartphone controlled lock is called a smart lock such as a Apigy lock and the Gerhardt reference is assigned to Apigy; and the lock including application processor and communication processor in view of Gerhardt and/or Scalisi disclosing lock with control operation and network communication operation and processor modules/units as an obvious manner to implement these operations.
Regarding claim 12, Gerhardt discloses, wherein: 
 the networking processing unit is further configured to communicate with the user device wirelessly and directly (mobile software application sends radio requests/commands directly to the locking system in fig 26, par 0062, 0080, 0105, 0107, 0109, 0114, 0141, 0156, 0180); and
 the application processing unit is further configured to electronically control the motor to extend or retract the deadbolt latch in response to an instruction (electric control of motor to operate bolt in para 0007, 0039).  Further, such would have been obvious in view of Scalisi disclosing electrical control of bolt via motor (solenoid) for electrical lock/unlock in response to remote commands directly from a computing device in para 0088, 0172-0178, 0184, 0216, 0222. 
Regarding claim 13, Gerhardt discloses the application causing the user device to communicate requests/instructions by radio to the server or directly to the lock (para 0062, 0073, 0080, 0111-0112, 0128, 0141, 0152, 0155, 0158, 0180).  The term “simultaneous” is not expressly stated, but is suggested by different communication channels for multi-factor authorizing in para 0055-0056.
Regarding claims 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the user device to simultaneously outputs both the instruction to the server via the internet and the direct wireless instruction to the smart lock in view of Gerhardt disclosing server and direct wireless communication with different communication channels for multi-factor authorizing and/or Scalisi disclosing wireless communication 230 including direct and server communication including Wi-Fi, cellular, Internet, Bluetooth, etc. in para 0099 shown simultaneously in fig 1.  
Regarding claim 14, Gerhardt discloses, wherein the user device to automatically, wirelessly, and directly transmits an instruction to the smart lock that causes the application processing unit to electronically control the motor to retract the deadbolt latch in response to a determination that the user device is within a predefined geofenced region around the smart lock (application automatically send radio request direct to lock in response to geo-fence/ proximity in para 0105.  See also para 0017, 0089, 0120, 0135, 0171-0172, 0183).
Regarding claim 15, Gerhardt discloses,
a keypad (keypad in para 0093, 0122, 0187); and
wherein the application processing unit is further configured to electronically control the motor to retract the deadbolt latch in response to a determination that a user has input the preset digital key via the keypad (command unlock in response to pin code entry on keypad in 0093, 0122-0123, 0187).
Regarding claim 15, Gerhardt does not expressly state a storage medium for storing a preset digital key.  It would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a storage medium for storing a preset digital key, in view of Gerhard discloses software application allowing pin code/ password/ credential input, modification and communication (par 0008, 0068, 0106, 0122, 0126-0127, 0165-0187).  It would have been obvious to include storage at the lock in view of Gerhardt disclosing codes at the server or in local memory store (par 0072, 0087) with local storage allowing logic directly within the locking system for offline operation (par 0112).  
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein: 
 the server provides functionality for a user to specify the preset digital key; and
 the server outputs the preset digital key specified by the user for transmittal to the smart lock via the internet, in view of Gerhard discloses software application allowing pin code/ password/ credential input, modification via the internet/web (par 0008, 0068, 0106, 0122, 0126-0127, 0165-0187).  It would have been obvious to include storage at the lock in view of Gerhardt disclosing codes at the server or in local memory store (par 0072, 0087) with local storage allowing logic directly within the locking system for offline operation (par 0112) .  
Regarding claim 17, Gerhardt discloses, wherein: 
 the server (web server 400 and/or lock server 403) provides functionality for a user to:
establish a guest account with a preset guest digital key (invite guest with pin code in para 0008, 0126-0127); and
specify a time period during which the preset guest digital key unlocks the door (provide pin code with limited function in para 0122, the limits including time in para 0127, 0135); and
the application processing unit is further configured to electronically control the motor to retract the deadbolt latch in response to a determination that preset guest digital key has been input via the keypad during the specified time period (lock operated in response to proper password/ pin code entered into keypad in set/specified/scheduled period of time in para 0058, 0122-0127).
Regarding claim 18, Gerhardt discloses lock including motions sensors or cameras to detect/authenticate users (para 0090-0097, 0187), but does not expressly disclose communicate images to the user device.  
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, a camera configured to capture images, wherein the smart lock transmits the images captured by the camera to the server via the internet  in view of Gerhardt disclosing camera for authentication and in view of Scalisi disclosing the lock with a camera including communication of visitor picture via internet and server to be displayed by the remote computing device for visitor detection and identification.
Regarding claim 19, Gerhardt discloses doorbell for notification (para 0066, 0187), but not displaying images.
 Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, a ring button, wherein the smart lock outputs an instruction to the server to output a notification the user device in response to a determination that the ring button has been pressed in view of Gerhardt disclosing a doorbell and Scalisi disclosing a doorbell/ring button and camera including communication of visitor picture via internet and server to be displayed by the remote computing device for visitor detection and identification and notification.
Regarding claim 20, Gerhardt discloses lock including motions sensors or cameras to detect/authenticate users (para 0090-0097, 0187), but does not expressly disclose communicate images to the user device.  
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, a motion sensor, wherein the smart lock transmits images captured by the camera to the server via the internet in response to motion detected by the motion sensor  in view of Gerhardt disclosing camera/ motion sensor for detection/ authentication and in view of Scalisi disclosing the lock with a camera and motion detector including communication of visitor picture via internet and server to be displayed by the remote computing device for visitor detection and identification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter (US 2005/0285934), Segev (US 2007/0290789), Chioiu (US 2006/0170533), Chen (US 2013/0342314), Cheng (US 2014/0265359) and Kasmir (US 2015/0319411) disclose lock systems with wireless internet communication to server / computer.  Cheng discloses an August lock as discussed in Scalisi.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/26/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683